Elbeet, J.
This was an action on the case brought by Diana Barker against the appellant, for injuries sustained by reason of alleged negligence.
*345The controversy, as presented by the record; respects the extent, not the fact of the appellant’s liability. While the law, out of regard for human life and safety, exacts from the carriers of passengers the utmost care and skill, it refuses to take into consideration damage remotely resulting from a breach of their contract or neglect of their duty. The maxim is causa próxima, non remota speetatur.
In cases of contract as well as of tort, where no question arises of fraud, malice or oppression, the loss or injury for which compensation is sought must be the natural and proximate consequence of the alleged breach or wrongful act. Sedgwick’s Measure of Dam. 57 et seq.; Shearman and Redfield on Neg., § 595 et seq.
What is the proximate cause of an injury in a legal sense is often an embarrassing question, involved in metaphysical distinctions and subtleties difficult of satisfactory application in the varied and practical affairs of life.
The' proximateness required is not the greatest possible; the negligence to which the responsibility attaches may sometimes concur with, or precede other agencies in producing an injury. A result may be physically, secondary and consequential, and yet in legal contemplation be proximate. As a consequence the rule is vague and of difficult application. As said by Beamwell, B., “ it is sometimes like having to draw a line between night and day; there is a duration of twilight when .it is neither night nor day.” Each case of this description must be decided with reference to the circumstances peculiar to it.
The question as presented in the case at bar is not without difficulty..
The sleeping car of the appellant caught fire in the night and was burning, through the negligence of its employees: the appellee, with her husband, occupied a berth which the flames had already reached, when she was awakened. The suddenness of the alarm and the imminency of the danger from the smoke and approaching flames, left no time for the appellee to properly clothe herself; she left, the burning car *346with but slight clothing, and in her stocking feet; in passing to the next car she was compelled to stand for a minute or two on the platform of the car; it was an extremely cold night in January, and by reason of this exposure she caught a severe cold which caused the cessation of her menses, and resulted in a long period of illness.
Was this illness, in legal contemplation, the proximate result of the negligence of the appellant, for which the appellee may rightfully demand compensation ?
In the case of Milwaukee, etc., Railway Co. v. Kellogg, 4 Otto, 475, Mr. Justice Strong says : “The question always is'j was there an unbroken connection between the wrongful act and the injury — a continuous operation ? Did the fact constitute a continuous succession of events so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury % It is admitted that the rule is difficult of application. But it is generally held, that in order to warrant a finding that negligence or an act not. amounting to a wanton wrong is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances. * * * * We do not say that even the natural and probable consequences of a wrongful act or omission are in all cases to be chargeable to the misfeasance or nonfeasance." They are not, when there is a sufficient and independent cause operating .between the' wrong and the injury. In such a case the resort of a sufferer must be to the originator of the intermediate cause * * * The inquiry must therefore always be whether there was any intermediate cause disconnected with the primary fact and self operating, which produced the injury.”
The long illness of the appellee, as shown by the evidence, was of such character as results from arrested menstruation. Independent of the fact that she was “unwell ” at the time, it cannot be said that the negligence of the *347appellant resulted in her long illness or any illness. Conceding that the appellee was compelled on account of the smoke and flames to leave the car in the half-clad condition she did, the exposure to the cold was the direct and necessary result of the appellant’s negligence. Her subsequent illness, however, was not the result of the exposure, but the result of the exposure in her then condition. Here; then, intervenes an independent cause of her illness, a cause resting in her physical condition, appertaining exclusively to herself, with which the appellant had no concern, and to which it sustained no relations either by contract or by the general duty imposed by law upon carriers of passengers. Where physical weakness or disability is apparent to, or is brought to the attention of the carrier, undoubtedly that high degree of care which the law imposes upon him, would, under certain circumstances, involve duties in reference thereto. As that he shall allow an'aged, infirm, or crippled person, a reasonable time in which to get on or off the coach or car, having reference to their crippled or infirm condition. Colt v. Sixth Ave. R. R. Co., 33 Sup. Court (N. Y.), 190.
While this is the case it cannot be said that the law imposes any duty respecting the possible secret complaints and diseases of passengers affecting their fitness to travel. Where no duty is imposed, no liability can attach. Another passenger might have suffered equally serious consequences from the effect of the cold upon a wound in the foot, super-inducing inflammation, and possibly necessitating amputation. Can it be said that the law imposed upon the carrier an enlarged duty having reference to the wound, and that the added risk of traveling in this condition must be assumed by him and not by the passenger from whose personal condition it springs ? We think not. While it is true that menstruation is a law of health, it is. also true that it is a condition requiring greater care and prudence to avoid exposure,
“The cars of a railroad company are not hospitals, nor *348their employees nurses.” Persons who are ill have a right to enter the cars of a railroad company and travel therein; as a common carrier of passengers the company has no right to prevent them, but the increased risk arising from conditions affecting their fitness to journey, certainly where they are unknown to the carrier, must rest upon their own shoulders. New Orleans, etc., R. Co. v. Stratham, 42 Miss. 613 ; Hobbs v. The London, etc., R. Co., 10 Law Rep. (Q. B.) 111.
The illness of the appellee, as shown by the evidence, was traceable to her physical condition at the time of the accident, and was not'the subject-matter of damage. It was a remote, and not a natural or proximate result of the appellant’s negligence.
The judgment of the court below is reversed, and the cause remanded for a new trial.

Reversed.